Citation Nr: 1625434	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  11-27 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.   The Veteran and his wife presented sworn testimony at a hearing before the undersigned in July 2015.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

It is at least as likely as not that the Veteran's OSA is caused by his service-connected posttraumatic stress disorder (PTSD).


CONCLUSION OF LAW

The criteria for service connection for OSA have been met.  38 U.S.C.A. §§ 1110, 1112, 1154(a), 5107 (West 2014); 38 C.F.R §§ 3.102, 3.303, 3.310 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that service connection for OSA is warranted.  Service connection may be established on a secondary basis for a disability that is proximately due to or aggravated by an already service-connected disorder.  See 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Here, both elements are met.  The Veteran is service connected for PTSD and was diagnosed with OSA by a sleep study.  Additionally, the most probative evidence of record demonstrates that it is at least as likely as not that the Veteran's OSA was proximately caused by his PTSD.  In January 2016, the Board obtained an opinion by a Veterans Health Administration (VHA) examiner regarding a causal link between OSA and PTSD.  The VHA examiner notes that sleep problems are cardinal symptoms of PTSD, and that several studies have shown an association between sleep disturbance and PTSD.  See January 2016 VHA Opinion Letter.  The examiner further states that researchers have found that sleep apnea is associated with a higher prevalence of psychiatric comorbid conditions including PTSD, and that sleep apnea diagnoses were significantly more common in subjects with PTSD than the general population (3 percent versus 1 percent with an odds ratio of 2.98 and 95 percent confidence interval of 2.1 to 3.6).  

Affording the Veteran the benefit of all reasonable doubt, the Board finds that the January 2016 examiner's opinion demonstrates that it is at least as likely as not that the Veteran's OSA is proximately caused by his service-connected PTSD.  Although the examiner ultimately provided a negative opinion, the conclusion reached was based on a standard much higher than the standard of proof a claimant must meet in order to establish entitlement to service connection.  The examiner found that the medical evidence was not "conclusiv[e]" and that "[n]o definite conclusions can be drawn;" however, the evidence of record need not be conclusive on the issue of proximate causation.  The evidence need only be in equipoise, i.e., that it is at least as likely as not that the Veteran's OSA is proximately caused by his PTSD.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  The Board finds that this standard has been met.  The Board notes that a June 2011 VA examiner provided a negative nexus opinion; however, as that opinion did not address the medical treatise evidence of record, the Board affords it little probative weight.  Thus, the Board finds that the most probative evidence of record establishes each element of the Veteran's claim by an equipoise standard.  As such, service connection for OSA is warranted.  

ORDER

Service connection for obstructive sleep apnea is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


